Title: To Thomas Jefferson from Joseph Willcox, 1 December 1805
From: Willcox, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     District of ConnecticutKillingworth 1st. Decr 1805
                  
                  Permit me to Observe that the commission with wich you have been pleased to honor me as Marshal of the District of Connecticut will expire on the 20h. Instant. Since I have been in Office very little business, has been done—At this time I have none unfineshed, yet, I shall be glad to be reappointed to the Office if consistant with your Excellencies pleasure—
                  I am, With sentiments of high Respect & Esteem Your Excellencies Obdt, Huml. Servant
                  
                     Joseph Willcox 
                     
                  
               